OPINION — AG — UNDER THE PROVISIONS OF 26 Ohio St. 34 [26-34], A PRECINCT REGISTRAR MAY BE PRESENT AT THE VOTING PLACE OF THE PRECINCT FOR WHICH HE IS REGISTRAR, FOR THE PURPOSE OF REGISTERING ELECTORS WHO ARE QUALIFIED TO REGISTER OF SAID DATES UNDER THE PROVISIONS OF SECT. 1; AND THAT INCIDENTALLY THERETO, HE MAY REGISTER ANY OTHER ELECTORS WHO IS ENTITLED TO REGISTER ON SAID DATES UNDER THE LAWS OF THIS STATE, FOR EXAMPLE, AS PREVIOUSLY REGISTERED ELECTOR IN ANOTHER PRECINCT WHO HAS CHANGED HIS RESIDENCE AND BECOME A QUALIFIED ELECTOR IN SAID REGISTRAR'S PRECINCT (SOMETIMES REFERRED TO AS A `TRANSFER', SEE 26 Ohio St. 78 [26-78]). UNDER 26 Ohio St. 253 [26-253] A PRECINCT REGISTRAR MAY NOT BE PRESENT AT THE PRECINCT VOTING PLACE (FOR ANY PURPOSE OTHER THAN CASTING HIS OWN VOTE) DURING THE HOURS OF VOTING AT ANY ELECTION, EXCEPT THE ELECTIONS TO BE HELD ON THE SAID SPECIFIC DATES. CITE: 26 Ohio St. 94.1 [26-94.1] (REGISTRARS BE LEGALLY PRESENT AT THE POLLS ON ELECTION DAY) (RICHARD M. HUFF)